DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-47, 49, 50, 52, 55, 62-79 are cancelled. Claims 80 and 81 are newly added.  Claims 48, 51, 53, 54, 56-61, 80, 81 are pending in this application and examined in this Office Action.  

Applicants’ amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final.
 
Status of Rejections
1.	The rejection of claims 48, 51, 53, 54 and 56-61 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn and recast below.  Applicant’s arguments are addressed at the end of the Office Action. 

2.	The rejection of claims 48, 51, 53, 54, 57 and 61 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Law et al (US 2017/0252379) (Law) is withdrawn in view of the amendments to the claims. 

3.	The rejection of claims 56 and 59 under 35 U.S.C. 102(a)(1) as being anticipated by Law as applied to claims 48, 51, 53, 54, 57 and 61 above as evidenced by Choi et al (“MicroRNA expression profiles in placenta with severe preeclampsia using a PNA-based microarray,” Placenta 34 (2013) 799-804)) (Choi) is withdrawn in view of the amendments to the claims 

4.	The rejection of claim 58 under 35 U.S.C. 102(a)(1) as being anticipated by Law as applied to claims 48, 51, 53, 54, 57 and 61 above evidenced by Cindrova- Davies et al (“Oxidative Stress, Gene Expression, and Protein Changes Induced in the Human Placenta during Labor,” The American Journal of Pathology, Vol. 171, No. 4, October 2007) (Cindrova-Davies) is withdrawn in view of the amendments to the claims. 

5.	The rejection of claim 60 under 35 U.S.C. 102(a)(1) as being anticipated by Law as applied to claims 48, 51, 53, 54, 57 and 61 above as evidenced by Mincheva-Nilsson et al (“The Role of Placental Exosomes in Reproduction,” American Journal of Reproductive Immunology 63 (2010) 520-533) (Mincheva-Nilsson) is withdrawn in view of the amendments to the claims.  

New Grounds of Rejection 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 48, 51, 53, 54, 56-61, 80 and 81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to natural products, as discussed, below.

Broadest Reasonable Interpretation of the claim
The claimed invention (claim 48) is directed to a composition comprising exosomes derived from human placenta, wherein said exosomes are positive for CD146 wherein said exosomes are additionally positive for CD1c, CD20, CD24, CD25, CD29, CD2, CD3, CD8, CD9, CD11c, CD14, CD19, CD31, CD40, CD41b, CD42a, CD44, CD45, CD49e, CD4, CD56, CD62P, CD63, CD69, CD81, CD86, CD105, CD133-1, CD142, CD146, CD209, CD326, HLA-ABC, HLA-DRDPDQ, MCSP, RORI, SSEA-4, or combinations thereof and wherein said exosomes are isolated from placental culture.
Claim 80 is directed to “a composition comprising exosomes derived from human placenta, wherein said exosomes are positive for CD146, CD29 and CD40 wherein said exosomes are additionally positive for CD1c…”.  
Claim 81 is directed to “A composition comprising exosomes derived from human placenta, wherein said exosomes are positive for CD146, CD29, CD40, CD14 and CD326, wherein said exosomes are additionally positive for CD1c..”. 

As recited in claims 48, 80 and 81, no structural characteristics are identified and therefore the characteristics of the exosomes are not markedly different from the product’s naturally occurring counterpart in its natural state. The claimed exosome composition is described by function only and compounds having that function are compounds taught in the art for the same purpose. 
A.  Regarding claim 48, the exosome composition is found naturally occurring nature, as discussed, in Applicant’s specification, Table 2, showing expression of the CD146 marker (as well as the CD1c marker) (claim 48) on exosomes from three different naturally occurring sources:  cultivated placenta, placenta perfusate and cord blood serum. The claimed genera of exosomes embrace naturally occurring products as shown by table 2.
B.  Regarding claim 80, Table 2 shows expression of the CD146, CD29 and CD40 markers wherein said exosomes are additionally positive for CD1c on exosomes from three different naturally occurring sources:  cultivated placenta, placenta perfusate and cord blood serum. The claimed genera of exosomes embrace naturally occurring products as shown by table 2.
C. Regarding claim 81, Table 2 shows expression of the CD146, CD29, CD40, CD14 and CD326, wherein said exosomes are additionally positive for CD1c on exosomes from three different naturally occurring sources:  cultivated placenta, placenta perfusate and cord blood serum. The claimed genera of exosomes embrace naturally occurring products as shown by table 2.

Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter. in the instant case, claims 48, 80 and 81 are directed to a composition of matter (the composition comprising exosomes). The claims are therefore directed to a statutory category, a product.
Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claims (48, 80 and 81) are directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the formulation is a naturally occurring product (a composition of exosomes) disclosed by applicants’ specification as being found from three different naturally occurring sources of human placental cells . Because the formulation is the same as a product of nature, it falls within a judicial exception.
Under Step 2A, prong 2 of the analysis, it must be determined whether the claims (48, 80 and 81) recite additional elements that amount to significantly more than the judicial exception. In the instant case, the claims fail to recite any additional elements that integrate the judicial exception (the composition of exosomes) into a practical application, and therefore the claims remain directed to a judicial exception invoking further analysis under step 2B.
Under Step 2B, it must be determined if the claims recite additional elements that amount to significantly more than the judicial exception.  In the instant case, claims 48, 80 and 81 fail to recite any additional elements that amount to significantly more than the judicial exception. Therefore, the claims as a whole do not amount to significantly more than the exception itself (here is no inventive concept in the claim) and are not eligible, thus concluding the eligibility analysis.
Regarding dependent claims 51, 53, 54, 56-61, the claims encompass nothing more than the exosome composition. Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.

Response to Arguments
Applicant’s arguments, filed 09/01/2022, have been considered but not found persuasive.
1.	Applicants argue (page 1 “101 Rejection”)
In response, the claims have been amended, as set forth above, to recite that the exosomes are isolated from placenta culture. With regard to the claims as presently presented we respectfully traverse. The claims now recite a composition of exosomes where said exosomes are isolated from placenta culture. On their face, the claims do not encompass a composition of naturally occurring exosomes, but rather exosomes that are only made with the hand of man. For this reason alone, the claims do not recite a naturally occurring product.

Moreover, applicant has compared exosomes isolated from placenta culture to naturally occurring exosomes (both circulating exosomes isolated from cord blood plasma and tissue  resident exosomes isolated by placenta perfusion) and demonstrated that placenta culture produces a distinct population of exosomes from those which occur naturally. See, Example 3 “These data indicate that cultivated placenta tissues can generate a unique exosome population comparing with non-cultured placenta and cord blood serum”. Applicants’ showing that exosomes isolated from placenta culture are markedly different than isolated naturally occurring placenta exosomes additionally demonstrates that the claims do not recite a naturally occurring product.


In reply and contrary to the arguments, the claimed exosomes exhibit the same markers as those found in placental perfusate, a naturally occurring composition.  The amendments to claims 48, 80 and 81 do not add any additional elements that amount to significantly more than the judicial exception. Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible.
Claims 48, 80 and 81 are “product by process” claims and as such, the product is examined. 

2.	Applicants’ arguments directed to the rejections under 35 USC 102 and 103 are moot in view of the withdrawal of the rejections. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632